08/31/2021



             IN THE SUPREME COURT OF THE STATE OF MONTAni                                              Case Number: PR 06-0544



                                         PR 06-0544
                                                                             AUG 3 12O21
                                                                        Bowen
                                                                      eTherk of SuorEr;-r-...3
                                                                                               C:- :
                                                                         Si-Gtes of
 IN RE PETITION OF J. BRIAN BULGER FOR
 REINSTATEMENT TO ACTIVE STATUS IN THE                                           ORDER
 BAR OF MONTANA



       J. Brian Bulger has petitioned the Court for reinstatement to active status in the State
Bar of Montana. Bulger was placed on inactive status on August 16, 2021, for failing to
comply with the Rules for Continuing Legal Education for the reporting year ending
March 31, 2021. Bulger has provided a letter frorn the State Bar certifying that Bulger has
now completed all CLE requirements for that reporting year, in accordance with Rule 13
of the CLE Rules. The Petition states that Bulger is not currently subject to disciplinary
proceedings and has not committed any acts or omissions sanctionable under the Rules of
Professional Conduct while on inactive status. Good cause appearing,
       IT IS HEREBY ORDERED that the petition of J. Brian Bulger for reinstatement to
active status in the State Bar of Montana is GRANTED. Upon payment of any remaining
dues, fees, and the state license tax to the State Bar of Montana, Bulger shall be reinstated.
       The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.             A--
       DATED this .31 day of August, 2021.



                                                                 Chief Justi
    eS4 nor 41•L
        Justices




2